DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) (1-20) is/are rejected under 35 U.S.C. 103 as being unpatentable over Yakovenko et al (10328900, hereinafter – Yakovenko).
Regarding claim 12: Yakovenko discloses a procedure for a method of triggering a selected functionality of a piece of operable equipment in a two-sided system of communication operable within a mutual recognition zone (see figures 1-4 of Yakovenko and see associated descriptions for detail), wherein:
a first side of said two-sided system is connected to said piece of operable equipment to trigger said selected  mutual recognition zone (see figures 1 and 2; and col. 1, line 64 to col. 2, line 9 of Yakovenko), comprising:
emitting a monitoring frequency from said first side of the two-sided system, recognizable when received at said second side to cause transmission of an acknowledgement from said second side (col. 3, lines 33-37 of Yakovenko);
authenticating recognition between the first and second sides (col. 5, lines 45-51 and col. 4, lines 19-28 of Yakovenko);
Page 20 of 23causing the first side to enter into a triggering mode (col. 4, lines 23-28 of Yakovenko);
activating at the first side a radar (proximity) to perform radar monitoring of a tracked object for performance of said known triggering pattern (col. 3, lines 9-14 of Yakovenko);
detecting performance of the triggering pattern by the tracked object (col. 3, lines 9-26 of Yakovenko); and
triggering said selected functionality of said piece of operable equipment (col. 29-48 of Yakovenko).
Although, Yakovenko is silent on radar wordings but RF proximity is a well know  equivalent thereof. It would have been obvious of an artisan of the art at time of invention was made to alternatively use the wording of the radar. The rationale is as follows: to provide the command of the language and skills in the art of the artisan.
Regarding claim 13: the limitations of wherein when activated, said radar transmitter emits a waveform chosen from the group consisting of Coherent Pulse and Doppler radar waveform are inherent known component of proximity fundamental process.
Regarding claim 14: Yakovenko discloses wherein said triggering pattern by said tracked object is selected from the group consisting of "step in, wait, step out," kick, or "step and hold" (col. 8, lines 38-51 of Yakovenko).
Regarding claim 15: Yakovenko discloses wherein said step of detecting performance of the triggering pattern by the tracked object is performed by inertial navigation (col. 8, lines 38-43 of Yakovenko).
Regarding claim 16: the limitations of further comprising: maintaining a user programmable memory of a user-selected triggering pattern and an associated functionality are known within the controller (col. 3, line 37 of Yakovenko).
Regarding claims 1-11: apparatus claims (1-11) are similar and parallel as method claims (12-16); thus, apparatus claims (1-11) are considered met when method claims (12-16) are being implemented.
Regarding claims 17-20: apparatus claims (17-20) are similar and parallel as method claims (12-16); thus, apparatus claims (17-20) are considered met when method claims (12-16) are being implemented.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bilik et al (2017/0369034), Jun et al (10464528), Kulha et al (5973611), Lemberger et al (10846960) and Yamane et al (9396597) cited RF/radar access control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Wong whose telephone number is (571) 272-7566.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Feild can be reached on (571) 272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K. WONG/Primary Examiner, Art Unit 2689